DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/2/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Usami (US 20150357251).
Regarding claim 1, Usami teach A semiconductor device (Note Fig. 23 below) comprising: 
a board including a first surface and a second surface, the second surface being located on a side opposite to the first surface; (Note Fig. 23 below)
a plurality of external connection terminals on the first surface; a first semiconductor component located on a side opposite to the plurality of external connection terminals with respect to the board; (Note Fig. 23 below) and 
an insulator including a first region and a second region, the first region having a first thickness in a thickness direction of the board, the second region being located on an outer peripheral side of the first region and having a second thickness thinner than the first thickness in the thickness direction, the insulator covering the first semiconductor component from a side opposite to the board. (Note Fig. 23 below)


    PNG
    media_image1.png
    516
    734
    media_image1.png
    Greyscale




	Regarding claim 2, Usami teach the insulator has a rectangular exterior when seen in the thickness direction, and the second region is provided along each of two sides of the exterior which are spaced apart from each other. (Note Fig. 23 above)
	Regarding clam 3, Usami teach the insulator has a rectangular exterior when seen in the thickness direction, and the second region is provided in a frame shape along four sides of the exterior. (Note Figs. 16 and 17 and at least par. 64)
Regarding claim 4, Usami teach wherein the second region does not overlap the first semiconductor component in the thickness direction. (Note Fig. 23 above)
Regarding claim 5, Usami teach wherein a difference between the first thickness and the second thickness is smaller than the second thickness. (Note Fig. 23 above)
Regarding claim 6, Usami teach wherein the second thickness is thicker than a thickness of the first semiconductor component in the thickness direction. (Note Fig. 23 above)
Regarding claim 7, Usami teach a second semiconductor component (Note Fig. 22, 46) located on a side opposite to the board with respect to the first semiconductor component (Note 46, Fig. 22); and a bonding wire (Note 22, Fig. 103) connected to the second semiconductor component, 
the second region has a surface parallel to the board, and the surface is located closer to the board in the thickness direction than at least a part of the bonding wire.

    PNG
    media_image2.png
    362
    757
    media_image2.png
    Greyscale


Regarding claim 10, Usami teach  the first region of the sealing resin portion includes an end portion adjacent to the second region, and the end portion includes an inclined portion that inclines so as to be located outside the semiconductor device as a position in the inclined portion is closer to the board. (Note Fig. 17 below)

    PNG
    media_image3.png
    356
    757
    media_image3.png
    Greyscale

Regarding claim 8, Usami teach a controller component between the board and the first semiconductor component, wherein the second thickness is thicker than a sum of a thickness of the first semiconductor component in the thickness direction and a thickness of the controller component in the thickness direction.

    PNG
    media_image4.png
    516
    734
    media_image4.png
    Greyscale

Claims 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isaac et al. (US 5557212).

Regarding claim 13, Isaac et al. teach An inspection component for inspection of a semiconductor device, (Note Fig. 2, combination of at least 24, 13, 17) and the semiconductor device including a first portion and a second portion, the second portion being located on an outer peripheral side of the first portion, the second portion being thinner than the first portion in a thickness direction of the semiconductor device, (Note Fig. 2 below)
the inspection component comprising: 
a pressing portion capable of coming into contact with the second portion of the semiconductor device in a state in which the inspection component is spaced apart from the first portion of the semiconductor device. (Note Fig. 2 at least combination of 24 and 17)

    PNG
    media_image5.png
    542
    778
    media_image5.png
    Greyscale


Regarding claim 14, Isaac et al. teach the inspection component includes a base configured to face the first portion of the semiconductor device, (Note Fig. 2 below) the pressing portion protruding from the base, and an amount of protrusion of the pressing portion with respect to the base is larger than a difference between a thickness of the first portion of the semiconductor device and a thickness of the second portion of the semiconductor device. (Note Fig.2 below)

    PNG
    media_image6.png
    507
    795
    media_image6.png
    Greyscale




Regarding claim 15, Isaac et al. teach An inspection device (Fig. 2) for inspection of a semiconductor device, the semiconductor device including a first portion and a second portion, the second portion being located on an outer peripheral side of the first portion, the second portion being thinner than the first portion in a thickness direction of the semiconductor device, (Note Fig. 2 below)
the inspection device comprising: 
an inspection component including a pressing portion capable of coming into contact with the second portion of the semiconductor device in a state in which the inspection component is spaced apart from the first portion of the semiconductor device; (Note Fig. 2 below)
a base including a receiving portion on which the semiconductor device is to be mounted; (Note Fig. 2 below) and 
a moving mechanism configured to move the inspection component toward the receiving portion.(Note Fig. 2 below)

    PNG
    media_image7.png
    498
    789
    media_image7.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over of Usami (US 20150357251) in view of Yamane et al. (US 20220208636) .
Usami teach the instant invention except:
Regarding claim 11, Usami does not teach metal component facing the second region of the sealing resin portion from a side opposite to the board, the metal component being on a surface of the second region. 
Yamane et al. teach metal component facing the second region (below 1a) of the sealing resin portion from a side opposite to the board, the metal component being on a surface of the second region. (Note 2a, Fig. 1) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Usami to include the teaching of Yamane et al. because it would allow  the metal components to act as terminals. (Note Yamane et al. par. Yamane et al. par. 30)  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858                                                                                                                                                                                                        .